Citation Nr: 1526938	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-30 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel



INTRODUCTION

The appellant's dates of active duty service are contested in this claim.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied entitlement to VRAP benefits.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his August 2014 substantive appeal, the appellant requested a Travel Board hearing at the RO in Winston-Salem, North Carolina.  Such hearing was scheduled for February 2015, but before the hearing took place, the appellant submitted a motion to file for a new hearing date.  In a submission received in June 2015, the appellant requested that his Travel Board hearing be rescheduled for the fall or winter of 2015.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the appellant an opportunity for his requested hearing; therefore, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a traveling Veterans Law Judge at the Winston-Salem RO following the usual procedures.  A copy of the notice letter concerning the time and date of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

